F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           July 13, 2005
                             FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk


    VICKY L. GRISSOM,

              Plaintiff-Appellant,
                                                          No. 04-7077
     v.                                            (D.C. No. CV-03-386-WH)
                                                          (E.D. Okla.)
    JO ANNE B. BARNHART,
    Commissioner of the Social Security
    Administration,

              Defendant-Appellee.


                             ORDER AND JUDGMENT            *




Before EBEL , McCONNELL , and TYMKOVICH , Circuit Judges.




          After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Vicky Grissom seeks review of the denial of supplemental security income

benefits under Title XVI of the Social Security Act,   see 42 U.S.C. § 1381a. After

an administrative law judge (ALJ) denied her claim, both the Appeals Council and

the district court affirmed the ALJ’s decision. On appeal, Ms. Grissom raises the

same issues she posed to the district court. She contends that the ALJ: (1)

improperly evaluated the medical evidence and disregarded her treating and

consultative physicians’ opinions; (2) erred by failing to formulate a residual

functioning capacity (RFC) that included all of her alleged limitations; and (3)

erred by improperly disregarding certain testimony of the vocational expert. We

have jurisdiction over this appeal under 42 U.S.C. § 405(g) and 28 U.S.C. § 1291,

and we affirm.

      In conducting our review of this case,

             [w]e review the agency’s decision to determine whether the
      factual findings are supported by substantial evidence in the record
      and whether the correct legal standards were applied. Substantial
      evidence is such relevant evidence as a reasonable mind might accept
      as adequate to support a conclusion. However, a decision is not based
      on substantial evidence if it is overwhelmed by other evidence in the
      record or if there is a mere scintilla of evidence supporting it. The
      agency’s failure to apply correct legal standards, or show us it has
      done so, is also grounds for reversal. Finally, because our review is
      based on the record taken as a whole, we will meticulously examine
      the record in order to determine if the evidence supporting the
      agency’s decision is substantial, taking into account whatever in the
      record fairly detracts from its weight. However, we may neither
      reweigh the evidence nor substitute our discretion for that of the
      Commissioner.


                                            -2-
Hamlin v. Barnhart, 365 F.3d 1208, 1214 (10th Cir. 2004) (quotation marks,

citations, and brackets omitted).

      In a very thorough report, the magistrate judge assigned to this case

carefully analyzed all of Ms. Grissom’s contentions, and the district court adopted

the magistrate judge’s analysis and recommendations. We have reviewed the

record and the ALJ’s January 7, 2003, decision   de novo , but we agree with the

district court’s analysis and legal conclusions. Specifically, we agree that (1) the

ALJ properly weighed the opinions of the various consulting and treating

physicians, and his reliance on Dr. Crittenden’s findings was supported by

substantial evidence; (2) the ALJ properly supported his decision to disregard

Dr. Heller’s report with specific, legitimate reasons; (3) the ALJ’s determination

that the medical record did not support a diagnosis of disabling osteoarthritis was

supported by substantial evidence; and (4) the ALJ’s RFC determination included

all of the mental and physical impairments that he found were supported by the

evidentiary record, thus he properly disregarded that part of the VE’s testimony

made in response to a hypothetical that included impairments not supported in the

record. Accordingly, for substantially the same reasons set forth in the May 18,




                                           -3-
2004, report and recommendations, we conclude that the ALJ’s findings were

supported by substantial evidence and that he applied the correct legal standards.

      The judgment of the district court is AFFIRMED.



                                                    Entered for the Court



                                                    Timothy M. Tymkovich
                                                    Circuit Judge




                                         -4-